                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    FUMA INTERNATIONAL LLC,
    an Ohio limited liability company,

          Plaintiff/Counterdefendant,              Civil Action No. 1:19-cv-260
                v.                                              and
    R.J. REYNOLDS VAPOR                            Civil Action No. 1:19-cv-660
    COMPANY,
    a North Carolina corporation,

          Defendant/Counterplaintiff.


       R.J. REYNOLDS VAPOR COMPANY’S REPLY MEMORANDUM
                 IN SUPPORT OF MOTION TO COMPEL
            PLAINTIFF TO RESPOND TO WRITTEN DISCOVERY

I.       Reply Arguments1
         A.    Fuma Should Be Required to Identify the Internal Structure and
               all Components of the Smoke 51 Duo of Which it is Aware, and to
               Explain how they Differ from the Asserted Claims.

         In an attempt to narrow the disputed issues relevant to the materiality of the

Smoke Fifty-One Duo in connection with the approaching date by which summary

judgment motions on Reynolds’s inequitable conduct affirmative defense and



1
  Fuma’s opening brief begins by citing snippets from Reynolds’s documents to
argue that Reynolds copied Fuma’s commercial product. (Dkt. 60, at pp. 1-2.)
Putting aside the fact that Reynolds did not copy and that Fuma has misinterpreted
these snippets, Fuma’s “Factual Summary” is a sideshow that has no bearing on the
merits of Reynolds’s motion. Suffice it to say that Reynolds denies the allegations
and will demonstrate why they are false at the appropriate time.
                                          1
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

        Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 1 of 16
counterclaim may be filed, several months ago Reynolds served a tailored

interrogatory asking Fuma to: (a) identify any Smoke 51 e-cigarettes it or the named

inventors obtained, advertised or distributed prior to August 1, 2009;2 (b) describe

the internal structure and components of each such device; and (c) explain how the

structure and components of each such device “differs, if at all, from the structure

and components recited in each Asserted Claim.”            (See Dkt. 57, at Ex. E,

Interrogatory 12) (emphasis added.) Fuma’s response confirms that Fuma possesses

the information necessary to respond to this interrogatory: Fuma admits that Mr.

Conley obtained and sold Smoke 51 Duo devices prior to August 1, 2009, that Mr.

Conley “tore them apart and looked at them,” and that Mr. Conley sketched the

device’s internal structure. But, rather than responding to the Interrogatory with its

contentions, Fuma insists that Reynolds should interpret Mr. Conley’s sketches (and

hundreds of other documents that Fuma now admits do not pertain to the internal

structure of the Smoke 51 Duo), and extrapolate from Fuma’s answer to the

counterclaim, to deduce Fuma’s positions on these important issues. That approach




2
  Fuma’s response wrongly suggests that Reynolds expects Fuma to provide
information regarding versions of the Smoke 51 Duo that Fuma has purportedly
never seen. Reynolds does not, and instead merely contends that Fuma should be
required to fully respond to Interrogatory No. 12 with information it has regarding
the Smoke 51 Duo devices that Fuma admittedly possessed and deconstructed prior
to filing the applications leading to the asserted patents.
                                            2
     Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 2 of 16
ignores the purpose of contention interrogatories, and allows Fuma to avoid taking

a position on some of the core issues in this case.

      For example, Mr. Conley’s sketches are not necessarily commensurate with

Fuma’s knowledge of the Smoke 51 Duo. Mr. Conley’s sketches appear to show a

portion of a cartridge, but they do not show the electrically conductive threaded

portions that Fuma’s answer admits existed, or any aspect of the power unit. (See

Dkt. 60, at 5-6.) Fuma undoubtedly has more knowledge of the Smoke 51 device

sufficient to provide its position regarding whether it had other basic claim elements

(e.g., the presence of a power source that included a battery).

      In other words, Conley’s sketches and Fuma’s answer to certain counterclaim

allegations tell only part of the story. Reynolds is entitled to Fuma’s knowledge

about all of the components of the Smoke 51 Duo that the Conleys and Hillenbrandt

were selling, and how Fuma contends that device differed, if at all, from the structure

and components recited in each claim of the asserted patents.

      As another example, in its brief Fuma asserts that the heating element in Mr.

Conley’s sketch is located “outside the air flow” because Mr. Conley’s sketch

purportedly shows that the “arrow labeled ‘Heater’ points to a location outside the

air flow.” (Dkt. 60, at p. 5 n.1.). To support that argument, on page five of its brief

Fuma superimposed only a portion of the document containing Mr. Conley’s sketch,

and omitted Mr. Conley’s handwriting beside the sketch describing the Fifty-One

                                   3
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 3 of 16
Duo as having a “heating element in or around center of air flow.” (Compare Dkt.

60 at p. 5 to Ex. D to Reynolds’s Opening Brief, FUMA00007750.) Nevertheless,

Fuma refuses to provide a response to Interrogatory 12 that compares the heating

element of the Smoke 51 device to the actual claim language. This is significant

because some of the claims, such as Claim 1 of the 604 Patent (from which asserted

Claim 4 depends), merely require the heating element to be located in the cartridge;

not in the airflow passageway.3 Reynolds should not be forced to guess Fuma’s

contention as to whether the Smoke 51 Duo embodied those elements.

      As another example, although Fuma’s answer to the counterclaim generally

admits that the Smoke 51 Duo had a central airflow passageway and a liquid storage

medium surrounding that passageway, it has not provided any information in

response to Interrogatory No. 12 explaining how, if at all, those structural features

meet or differ from the limitations of the asserted claims, such as:

          “wherein the housing includes an airflow passageway that
           extends centrally and axially with respect to the housing
           intermediate of the first aperture on the first end of the housing
           and the second aperture on the second end of the housing,
           wherein the airflow passageway is configured to allow art [sic,
           an] airflow through the cartridge from the first aperture to the
           second aperture of the housing”; and


3
   To prevail on its inequitable conduct affirmative defense and counterclaim
Reynolds need only show that the Smoke Fifty-One Duo was material to at least one
issued claim (in addition to Fuma’s deceptive intent). Baxter Intern., Inc. v. McGaw,
Inc., 149 F.3d 1321, 1332 (Fed. Cir. 1998) (inequitable conduct with respect to one
claim renders the entire patent unenforceable).
                                         4
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 4 of 16
          “wherein the housing includes a solution holding medium
           comprising a solution located in the interior of the housing,
           wherein the solution holding medium surrounds the airflow
           passageway in the interior or the housing and intermediate of the
           first end and the second end.”

(See, e.g., Claim 1 of ’604 Patent.) If Fuma knows that the central air passageway

and absorbent material of the Smoke 51 Duo met these limitations, it should

acknowledge that fact in response to Interrogatory 12, narrowing the disputed issues.

Conversely, if Fuma contends the central air passageway and absorbent material of

the Smoke 51 device were different from the claimed limitations, then it should be

required to explain those differences in response to Interrogatory No. 12.

      As yet another example, Claim 1 of the ’604 Patent claims a vaporized

solution provided to “an individual in the airflow from the second aperture (i.e. air

flows out of the mouthpiece opening to the user),” without specifying where in the

housing the solution is vaporized. Fuma’s non-answer to Interrogatory No. 12

avoids providing a clear answer to whether it contends this limitation is met by the

Smoke 51 device it sold prior to filing the relevant patent applications.

      These are just a few examples in which Fuma’s incomplete interrogatory

response fails to narrow the issues in dispute, and leaves Reynolds (and ultimately

the Court) to guess at Fuma’s knowledge of the structure and internal components

of the Smoke 51 Duo, and its position as to whether that structure differs from the

asserted claims. As made clear by both parties’ briefs, such issues are directly

                                   5
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 5 of 16
relevant to the impending inequitable conduct motions. See also, Therasense, 649

F.3d at 1292 (a withheld reference is material if there are no patentable differences

between the claimed invention and the withheld reference). Fuma should thus be

compelled to promptly provide a fulsome response to Interrogatory No. 12. See U.S.

S.E.C. v. Elfindepan, S.A., 206 F.R.D. 574, 577 (M.D.N.C. 2002) (holding reference

to documents in response to interrogatories seeking contentions of fact or law was

improper because “[o]nly plaintiff can identify its own contentions and the burden

on defendants to try and divine plaintiff’s contentions from documents obviously

imposes a greatly unequal burden on defendants”); Morock v. Chautauqua Airlines,

Inc., 2007 WL 4247767, at *2 (M.D. Fla. Dec. 3, 2007) (reference to documents to

answer interrogatories is generally “appropriate when the interrogatory requests

objective facts that are obvious from the specified documents, but is generally

inappropriate when the interrogatory asks a party to state its contentions or to state

facts supporting its allegations”); United Oil Co. v. Parts Assocs., Inc., 227 F.R.D.

404, 420 (D. Md. 2005) (a party has the right to know the opposing party’s

contentions without reference to documents); In re Savitt/Adler Litig., 176 F.R.D.

44, 49 (N.D.N.Y. 1997) (reference to documents was improper response to

interrogatory requiring “plaintiff to ‘state the facts’ supporting various allegations,”

not provide evidence or documents supporting those facts).




                                   6
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 6 of 16
        B.    Reynolds’s Motion is not Premature.
              1.   Relevant Patent Cases Support Reynolds’s Position, and the
              Patent Cases Fuma Relies on are Inapposite.
        Relevant patent holdings make clear that Reynolds’s interrogatory is not

premature, and that it is an appropriate mechanism to clarify the issues in advance

of summary judgment briefing. See, e.g., ParkerVision, Inc. v. Qualcomm Inc., 2015

WL 13792070, at *1 (M.D. Fla. Aug. 17, 2015) (requiring plaintiff to respond to an

interrogatory seeking “the legal and factual basis for [Plaintiff’s] contention, if any,

that the references discussed in the charts to Defendants’ Invalidity Contentions do

not anticipate and/or render obvious the Asserted Claim (3) including identifying

each     limitation    [Plaintiff]   contends     is    not    disclosed     by     each

specific prior art reference and (4) the factual and legal basis for such contention”);

Finjan, Inc. v. ESET, LLC, 2018 WL 4772124, at *4 (S.D. Cal. Oct. 3, 2018), review

denied, 2018 WL 6075797 (S.D. Cal. Nov. 21, 2018) (requiring plaintiff to respond

to a narrowed interrogatory requesting it “to explain the principal and material

factual and legal bases for it position that the patents-in-suit are not invalid based on

the prior art cited by [Defendant]”); Mirror Worlds Techs., LLC v. Apple Inc., 2014

WL 12614490, at *2 (E.D. Tex. Dec. 3, 2014) (requiring plaintiff to respond to an

interrogatory seeking its contentions for why asserted claims were not invalid as to

5 of the 24 prior art references chosen by defendant); Cold Spring Granit Co. v.

Matthews Int’l Corp., 2012 WL 1306738 at *8-11 (D. Minn. Aug. 20, 2012)

                                   7
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

       Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 7 of 16
(requiring defendant to respond to interrogatories seeking explanation of differences

between prior art and the asserted patent claims, notwithstanding defendant’s

objections that the interrogatories were premature and sought information subject to

expert disclosures); B. Braun Medical Inc. v. Abbott Laboratories, 155 F.R.D. 525,

527 (E.D. Penn. 1994) (requiring defendant to respond to interrogatories regarding

the scope of the prior art because they related to defendant’s obviousness claim and

thus would “serve to clarify the issues and narrow the scope of the dispute.”).

      These holdings apply with particular force here, as the parties requested, and

the Court entered, an early date by which summary judgment motions on inequitable

conduct may be filed, which precedes by several months the deadlines for claim

construction ruling and completing fact and expert discovery. Fuma’s contention

that it should not be required to provide the requested information until after claim

construction,4 and only then through expert discovery, is thus wrong for this

additional reason.

      The only two patent cases Fuma relies on that relate to discovery motions are

inapposite. While the courts in Bonutti and IP Innovation did not require the

patentees to disclose their positions with respect to defendants’ invalidity analyses

until expert reports had been exchanged, the interrogatory requests in those cases


4
 Fuma’s claim construction argument is also misplaced considering its position that
nearly all of the disputed claim terms should be given their “ordinary meaning.” (See
Dkt. 61.)
                                           8
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 8 of 16
were not only substantially broader than Reynolds’s, but also there were no

impending summary judgment motions involving the issue of materiality. Bonutti

Skeletal Innovations LLC v. Linvatec Corp., No. 6:12-cv-1379-ORL-22TBS, 2014

WL 186123, at *4 (M.D. Fla. Jan. 16, 2014); IP Innovation, LLC v. Sharp Corp.,

219 F.R.D. 427, 429–30 (N.D. Ill. 2003). For example, in Bonutti, the defendant

sought “all factual and legal bases to support, on a claim-by-claim and limitation-

by-limitation basis…that the asserted claims of the Patents-in-Suit are not invalid.”

2014 WL 186123, at *1. And in IP Innovation, the plaintiffs sought “a claim by

claim and element by element comparison of any prior art or other invalidity

defenses.” 219 F.R.D. at 429 (emphasis added).            By contrast, Reynolds’s

interrogatory pertains to a single prior art reference that Fuma admittedly

deconstructed and sold prior to filing the relevant patent applications, and is thus

much narrower, more reasonable, and pertinent.5

             2.    Reynolds was not Required to Take the Purported Inventors
             Depositions, or Wait for Fuma’s Responses to Subsequent
             Interrogatories, Prior to Filing the Motion.
      Fuma’s argument that Reynolds should obtain the requested information from

depositions of the purported inventors, is also misplaced. Indeed, if the purported

inventors (who are owners and officers of Fuma) have information that will assist



5
 In fact, Interrogatory No. 12 is much narrower than the discovery requests that
were found proper in the cases Reynolds cites above.
                                        9
   Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

     Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 9 of 16
Fuma in responding to Interrogatory No. 12, then it is incumbent upon Fuma to

gather that information and provide it in a response to the interrogatory. See, e.g.,

U.S. S.E.C. v. Elfindepan, S.A., 206 F.R.D. 574, 576 (M.D.N.C. 2002) (holding that

reference to deposition testimony to identify contentions of fact or law was improper

because “[a] party reveals its contentions,” not documents or witnesses); Morock v.

Chautauqua Airlines, Inc., 2007 WL 4247767, at *1 (M.D. Fla. Dec. 3, 2007) (since

“a party is entitled to discovery both by deposition and interrogatory, it is ordinarily

insufficient to answer an interrogatory by reference to” deposition testimony).

      Fuma reliance on Zubrod v. Hoch, 2016 U.S. Dist. LEXIS 58319, at *21 (N.D.

Iowa May 2, 2016), does not help Fuma’s argument. In Zubrod, the plaintiff refused

to answer the defendant’s contention interrogatories until it had an opportunity to

gather more information through depositions of the defendant’s witnesses. Id. at

*15–16. By contrast, Fuma does not allege that it lacks sufficient information to

answer Interrogatory No. 12, but instead argues that in lieu of Fuma providing a

formal and complete response, Reynolds should depose Fuma’s witnesses to fill in

the gaps. (See Dkt. 61, at p. 9.) Such a result is non-sensical and would largely

obviate a litigant’s right to serve interrogatories.

      Finally, Fuma’s suggestion that Reynolds should have waited for Fuma’s

responses to Interrogatory Nos. 14 and 15 prior to filing the motion, is wrong. In

response to Interrogatory No. 14, Fuma merely claimed (without explaining how and

                                   10
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

    Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 10 of 16
when) that it did disclose the Smoke 51 Duo to the USPTO during prosecution of

each application in the family of the asserted patents. (Ex. A, Fuma’s Response to

Interrogatory No. 14.) That response contains no discussion about the components

of the Smoke 51 Duo or how they differed from the elements of the Asserted Claims.

Id. Regarding Interrogatory 15, it likewise does not request the information sought

by Interrogatory No. 12, but instead an explanation of whether Fuma believes the

Smoke 51 Duo was cumulative of prior art that was submitted to the USPTO and

how Fuma’s decision to conceal that device from the USPTO was without deceptive

intent. (See Dkt. 60, at Ex. 7.)

              3.     Counsel did Meet and Confer per the Local Rules.
        As a final matter, the undersigned (Ralph Gabric)6 takes seriously his

obligations under the Local Rules, and confirms that to the best of his recollection,

Interrogatory No. 12 was raised during the September 17, 2019 meet and confer

teleconference. The issue arose because Fuma’s initial response to the interrogatory

just cited to hundreds of documents, and contained no discussion of the Smoke 51

Duo whatsoever. Because those documents (as Fuma now admits) do not show the

internal structure of the Smoke 51 Duo or how the Smoke 51 Duo sold by Conley

and Fuma differs from the elements of the asserted claims, Reynolds conveyed its

belief that Fuma’s response to Interrogatory No. 12 was deficient. Reynolds then


6
    John Morrow was not on the call.
                                     11
      Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

      Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 11 of 16
followed up via email, after which the parties engaged in multiple protracted written

exchanges over several weeks in which Reynolds continued to press for additional

information, and ultimately, Fuma provided limited supplementation. However, as

confirmed by Fuma’s supplemental response and even Fuma’s response brief,

throughout the process and to date Fuma has maintained its refusal to: (a) fully

describe the internal structure and components of the Smoke 51 Duo as know by

Fuma, or (b) explain how the structure and components of that device “differ, if at

all, from the structure and components recited in each Asserted Claim.” Fuma’s

continued refusal to provide the requested information further confirms the parties’

impasse.7

II.    Conclusion
       For the reasons provided above, Reynolds respectfully requests that the Court

compel Fuma to immediately supplement its response to Interrogatory 12 by

identifying: (1) the internal structure and all of the components of the Smoke 51 Duo

that Fuma/Mr. Conley deconstructed and had knowledge of prior to the purported




7
  The undersigned is also keenly aware that the Court encourages parties to resolve
discovery disputes without court intervention unless absolutely necessary. Reynolds
made a good faith effort to do just that, as confirmed by the extensive exchanges that
spanned several weeks following the original meet and confer and before the motion
was filed, and Fuma’s continued refusal to provide the requested information.
Indeed, if Fuma truly believed the motion was premature or filed without the
appropriate meet and confer, it should have contacted the undersigned immediately
after the motion was filed. It did not do so.
                                            12
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

      Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 12 of 16
invention of the patents in suit, and (2) the differences between that Smoke 51 device

and the limitations of each of the asserted claims of the asserted patents.

 Dated: November 29, 2019                 /s/ Ralph J. Gabric
                                         /s/   John F. Morrow, Jr.
                                         John F. Morrow, Jr. (N.C. Bar No.
                                         23382)
                                         Ana J. Friedman (N.C. Bar No. 53117)
                                         WOMBLE BOND DICKINSON (US) LLP
                                         One West Fourth Street
                                         Winston-Salem, NC 27101
                                         Telephone: (336) 721-3584
                                         Fax: (336) 733-8429
                                         John.Morrow@wbd-us.com
                                         Ana.Friedman@wbd-us.com

                                         OF COUNSEL:

                                         Ralph J. Gabric
                                         IL Bar No. 6198485
                                         ralph.gabric@haynesboone.com
                                         Laura Beth Miller
                                         IL Bar No. 6191408
                                         laura.miller@haynesboone.com
                                         HAYNES AND BOONE, LLP
                                         180 N. LaSalle, Suite 2215
                                         Chicago, IL 60601
                                         Telephone: (312) 216-1620
                                         Fax: (312) 216-1621

                                         Eva Zhao
                                         eva.zhao@haynesboone.com
                                         HAYNES AND BOONE, LLP
                                         800 17th Street NW, Suite 500
                                         Washington, D.C. 20006
                                         Telephone: (202) 654-4506
                                         Fax: (202) 654-4501


                                   13
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

    Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 13 of 16
                               Attorneys for
                               Defendant/Counterplaintiff
                               R.J. REYNOLDS VAPOR COMPANY




                               14
Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 14 of 16
                          WORD COUNT CERTIFICATION
      The undersigned certifies that this brief complies with the word count

limitation of Local Rule 7.3(d).




                                   15
    Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

    Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 15 of 16
                           CERTIFICATE OF SERVICE
      The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document through the

Court’s CM/ECF system on November 29, 2019.



Dated: November 29, 2019                        /s/John F. Morrow, Jr.
                                                  John F. Morrow, Jr.




                                  16
   Reynolds’s Reply Memorandum ISO Motion to Compel Written Discovery

   Case 1:19-cv-00260-CCE-JLW Document 62 Filed 11/29/19 Page 16 of 16
